Citation Nr: 0424922	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  96-06 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The appellant served in the Illinois State Army National 
Guard from December 1978 to July 1987.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a July 1995 rating decision 
rendered by the Chicago, Illinois, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

This claim has been the subject of Board Remands in January 
1998, October 1998, January 2000, and August 2003.  The RO 
has returned the case to the Board for further appellate 
consideration.

The appellant and his spouse provided testimony at a hearing 
before a hearing officer at the RO in June 1996.  A 
transcript of the hearing is of record.  The veteran was also 
scheduled for a Board hearing at the RO in July 2002, but 
failed to appear without explanation.  He has not requested 
that the hearing be rescheduled.  Therefore, his request for 
such a hearing is considered withdrawn.

 
FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  The appellant's present hearing loss is not etiologically 
related to any period of active duty for training (ACDUTRA) 
or inactive duty for training (INACDUTRA) during the 
appellant's service with the Illinois National Guard.  


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 101, 
1101, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.385 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issues on appeal.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is required to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA is 
required to notify the claimant that he should submit any 
pertinent evidence in his possession.

Through the statement of the case, supplemental statements of 
the case, and various letters to the appellant, particularly 
by letter dated in November 2002, the appellant has been 
informed of the evidence and information necessary to 
substantiate his claim, the specific information required 
from him to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence on 
his behalf, and the evidence that he should submit.  Although 
the VA has not specifically requested him to submit any 
pertinent evidence in his possession, it has informed him of 
the evidence that would be pertinent and requested him to 
submit such evidence or provide VA with the information and 
authorization necessary for the VA to obtain such evidence.  
In light of the foregoing, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  

The record also reflects all obtainable service personnel 
records and service medical records from the appellant's 
service with the Illinois National Guard have been obtained.  
The RO has made numerous attempts to obtain personnel and 
medical records from the National Guard.  In October 1998, 
the RO requested information from the Illinois Army National 
Guard.  In particular, the RO asked for verification of the 
appellant's dates of active duty for training, his service 
medical records, and his service personnel records.  In 
November 1998, the RO received copies of the appellant's 
service medical records and a summary of his retirement 
points.  A subsequent report of contact dated in April 1999 
indicates that a representative of the Illinois National 
Guard had indicated that they had submitted all of the 
records that they had to the RO.  

Similarly, a response from the U.S. Army Reserve Personnel 
Center (ARPERCEN or ARPC), received by the RO in April 1999, 
indicates that a search for additional information was 
unsuccessful.  Likewise, information received from the US 
Army Enlisted Records and Evaluation Center at Fort Benjamin 
Harrison, Indiana, in June 1999 indicates that it had no 
record of the appellant being on active duty with the Army.  

In November 2002, VA submitted another request to the 
Illinois National Guard for verification of the appellant's 
period of inactive duty for training (INACDUTRA).   The 
Illinois National Guard responded by submitting various 
personnel records, including copies of the appellant's 
enlistment papers dated in December 1978 and reenlistment 
papers dated in September 1984.  

Information received from the National Personnel Records 
Center (NPRC) in March 2004 indicates that the appellant 
served on duty with the National Guard from December 1978 to 
July 1987.  After his separation from the National Guard, he 
was then transferred to the Army Reserves.  He was discharged 
from the Reserves in December 1990.  NPRC noted that the 
appellant no active duty or active duty for training.  

In light of the difficulty obtaining records of treatment 
obtained by the appellant for his alleged service-connected 
hearing loss, the RO mailed him a letter in February 1998 
asking him to provide information on any periods of active 
duty for training that he had in the 1980s and his alleged 
treatment for a hearing loss disability in 1984 while on 
ACDUTRA.  After receiving no response, the RO made a second 
request for the information from the appellant in May 1998.  
However, the record does not reflect that the appellant 
responded to this request.  The duty to assist is a two-way 
street.  If an appellant wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Based on the foregoing, the Board finds that all available 
service records have been obtained.  Also, the appellant has 
not identified any source of post service treatment for his 
hearing loss disability that has not been associated with the 
claims folder.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

The Board notes that in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 420.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C.A. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 
7261(a)], the Court shall . . . take due account of the rule 
of prejudicial error")."  Id. at 422.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.

In this case, the RO readjudicated the appellant's claim on a 
de novo basis following compliance with the notice 
requirements of the VCAA and the implementing regulations.  
There is no indication or reason to believe that its decision 
would have been different had the claim not been previously 
adjudicated.  In sum, the Board is satisfied that the RO 
properly processed the claim following compliance with the 
notice requirements of the VCAA and the implementing 
regulations.   

Accordingly, the Board will address the merits of the 
appellant's claim.  


Evidentiary Background

The appellant served with the 178th Infantry Battalion of the 
Illinois Army National Guard from December 1978 to July 1987.  
His report of separation from the Army National Guard 
indicates that he had no prior active federal service.  His 
reserve obligation terminated in December 1990.  His National 
Guard service personnel records show that the appellant had 
104 days of active duty for training and 7 days of weekend 
drill in 1978.  Between 1979 and 1985, he had an annual 15 
day period of active duty for training in addition to serving 
one weekend per month.  In 1986, he served for 3 weekends 
with no period of annual training.  He served for 8 days in 
the reserves in 1987.  

During a physical examination in December 1978, the appellant 
reported no problems with his ears or problems with his 
hearing.  Audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
30
35
LEFT
25
30
30
35
35

During a physical examination in May 1983, the appellant 
reported no problems with his ears or problems with his 
hearing.  Audiological revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
20
20
LEFT
30
25
25
30
30

The appellant submitted his claim for service connection for 
hearing loss disability in August 1994.  

In conjunction with his claim, the appellant was afforded a 
VA audiological examination in September 1994.  The appellant 
complained of hearing loss, tinnitus, and difficulty 
understanding conversational speech since 1984.  He reported 
exposure to artillery for two weeks a year for the past 8 
years.  He reported that he fired over 50 rounds a day during 
reserve training, but used ear protection.  He also reported 
exposure to jet engine noise from low-flying aircraft.  In 
addition to his reported noise exposure while serving with 
the National Guard, the appellant reported occupational noise 
exposure at a candy company.  However, he had hearing 
protection at the candy company.  The appellant reported that 
he was advised of his hearing loss disability at the time of 
discharge from the National Guard.  He reported that he 
failed hearing tests for employment.  It was noted that the 
appellant was uncertain of the exact date of onset of his 
hearing loss other than it occurred during reserve training 
which he attributed to artillery exposure.  Pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
40
50
50
LEFT
25
45
40
55
55

Average pure tone threshold from 1000 though 4000 hertz was 
45 decibels in the right ear and 49 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  

By rating action dated in July 1995, the RO denied service 
connection for a hearing loss disability.  In his December 
1995 notice of disagreement, the appellant reported that his 
hearing loss was recognized in 1984 when a physician informed 
him that he was losing his hearing.  

At a hearing before an RO hearing officer in June 1996, the 
appellant testified that he sustained a head injury when he 
fell off a truck because he was unable to hear a command to 
hold on.  He felt that his hearing loss developed during 
annual training in 1984.  He reported exposure to artillery.  
Despite using earplugs, he reported decreased hearing.  His 
wife had been telling him to seek medical attention for his 
hearing loss since 1988.  However, due to financial reasons, 
he did not seek medical treatment.  

In July 1996 a private medical facility completed a Hearing 
Screening report for the City of Chicago Department of Health 
noting that the appellant failed a hearing test with no 
response to the 35 decibel level in his either ear at the 
1000, 2000, 4000, and 5000 hertz levels.  

In various lay statements dated from June to August 1996, the 
appellant sister's reported that he had a problem with his 
hearing and that people had to repeat themselves when 
speaking to him.  He could not hear the phone ring.  One 
sister noticed a difference in the appellant's hearing one or 
two years after he returned from the National Guard in the 
1980s.  It was also noted that the appellant spoke in a loud 
voice.  Similarly, several coworkers had noticed a change in 
his hearing which affected his job performance.  It was noted 
that the appellant had a problem with his hearing in 1988.  

An April 2004 VA report of contact indicates that a Sergeant 
currently assigned to the headquarters of the appellant's 
former National Guard Unit reported the appellant may have 
qualified once or twice a year with live rifle ammunition 
during weekend drills.  Additionally, he may have shot 
mortars and rifles during his 15 days of annual training.  If 
mortar ammunition were available, the appellant many have 
shot between 2 and 20 rounds.  He may have been exposed to 
more noise if he were running the firing range or managing 
the ammunition.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
military, naval, or air service. 38 U.S.C.A. § 1131 (West 
2002).  The Board notes that hearing impairment is not 
considered a disability for purposes of an award of service 
connection unless audiometric test results, including speech 
recognition scores, have reached a certain level.  The 
provisions of 38 C.F.R. § 3.385 (2003) provide that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d).  Active military, naval, and air 
service includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

In the line of duty means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
appellant's own willful misconduct or, for claims filed after 
October 31, 1990, was a result of his or her abuse of alcohol 
or drugs.  A service department finding that injury, disease 
or death occurred in the line of duty will be binding on VA 
unless it is patently inconsistent with the requirements of 
laws administered by VA. 38 C.F.R. § 3.1(m).

The appellant's statements and testimony are considered to be 
competent evidence when describing the symptoms of a disease 
or disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, the statements and testimony 
must be viewed in conjunction with the entire record in order 
to ascertain their credibility.

The Board notes that since veteran status has not yet been 
established the presumptions afforded veterans are not 
applicable to the appellant's claim.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Analysis

As previously noted, the appellant asserts that his current 
hearing loss disability resulted from noise exposure and 
acoustic trauma during active service.  While the appellant 
has asserted that he fired over 50 rounds a day during 
reserve training, an noncommissioned officer assigned to his 
former National Guard unit noted that the appellant may have 
shot between 2 and 20 rounds assuming ammunition was 
available.  .  

Similarly, while the appellant alleges that he was informed 
in 1984 by a physician that he was losing his hearing, the 
evidence does not show that any medical profession has linked 
his present hearing loss to any period of ACDUTRA or 
INACDUTRA.  In addition to his complaints of noise exposure 
while on training with the National Guard, the appellant has 
acknowledged a post service history of occupational noise 
exposure at a candy factory.  

Despite several requests from the RO for information, the 
appellant has failed to provide information regarding 
treatment for his hearing loss disability while training with 
the National Guard.  Likewise, he has not identified the 
physician that he asserts informed him that he was losing his 
hearing in 1984.  Similarly, he did identify any particular 
period of ACDUTRA or INACDUTRA wherein he developed his 
hearing loss disability.    

The Board notes that the appellant's reported history of in-
service noise exposure was noted in his September 1994.  
However, evidence simply recorded by a medical examiner, 
unenhanced by any additional medical comment does not 
constitute competent medical evidence.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Accordingly, this recitation of 
history is not very probative.  The examiner did not proffer 
an opinion as to the etiology of the appellant's hearing loss 
disability.  

The only evidence linking the appellant's present hearing 
loss to his active duty are lay statements from the 
appellant, his friends, and family, indicating that he had 
hearing loss during the time that he served with the National 
Guard.  However, while entirely competent to report his 
symptoms both current and past, the appellant has presented 
no clinical evidence or medical opinion that would establish 
a link between his present hearing loss disability and any 
period of ACDUTRA or INACDUTRA during his service with the 
National Guard.  In the absence of evidence indicating that 
the appellant has the medical knowledge or training requisite 
for the rendering of clinical opinions, the Board must find 
that his contentions with regard to the etiology of any 
current hearing loss disability to be of no probative value.  
See Moray v. Brown, 5 Vet. App. 211 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Under the circumstances, the Board must conclude that the 
preponderance of the evidence is against the appellant's 
claim.  Accordingly, an award of service connection for a 
bilateral hearing loss disability is not warranted.  


ORDER

Service connection for a bilateral hearing loss disability is 
denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



